DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/AU2017/050764, filed 7/25/2017.  This application claims benefit to foreign application AUSTRALIA 2016903096, filed 8/05/2016, received from the International Bureau.  Claims 1-2, 4-5, 8-10, 13, 15-16, 18, 20-22, 25-27, 30-35 and 37-46 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 5, 8-10, 13, 15-16, 18, 20-22 and 25-27, in the reply filed on 10/7/2020 is acknowledged.  Claims 4, 30-35, 37-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/7/2020.
The traversal is on the ground(s) that Waller does not disclose the Duddingtonia flagrans strain deposited under Accession No. V16/019156.  Thus, Applicants argue, Waller does not disclose the special technical feature common to Groups I-V.  This is not found persuasive because the Duddingtonia flagrans strain deposited under Accession No. V16/019156 is not the special technical feature common to Groups I-V.
Specifically, the Duddingtonia flagrans strain deposited under Accession No. V16/019156 is not the special technical feature common to Groups I-V at least because the claims of Group II, claims 4 and 45, do not recite the Duddingtonia flagrans strain Duddingtonia flagrans strain deposited under Accession No. V16/019156 is the special technical feature common to Groups I-V.
Waller clearly teaches compositions comprising the Walcha strain of Duddingtonia flagrans, i.e. an isolated D. flagrans strain, and barley grains, a feed ingredient, to be orally administered to grazing animals to control nematodes in the animal (Abst.; pp. 322-3, “Grain feeding trials”), which Applicants do not contest.  Therefore, the shared technical feature of Groups I-V, a composition comprising a Duddingtonia flagrans strain and/or spores, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Waller et al., 2001.  Therefore, the shared technical feature lacks novelty or an inventive step over the prior art and unity of invention is not supported.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements submitted on 1/31/2019 and 3/7/2019 have been considered by the examiner.  N.B. the submission on 1/31/2019 was entered into EFS as a 1449 doc rather than an IDS, but it has been considered as an IDS which is documented in the attached 1449.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-9, 13, 16 and 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 5 recites the broad recitation of at least ~ 1 x 102 viable spores per gram of composition, and the claim also recites the range of 1 x 102 to 1 x 1010 viable spores per gram of composition and the range of 1 x 103 to 1 x 108 viable spores per gram of composition which are the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.
In the present instance, claim 8 recites the broad recitation that the composition is in the form of a spore concentrate including mycelium of the D. flagrans, and/or spores of the D. flagrans, and the claim also recites that the composition is in the form 
In the present instance, claim 9 recites the broad recitation that the composition is produced by a fermentation method using a solid substrate, and the claim also recites that the composition is produced by a fermentation method using a moistened grain, legume or oilseed which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.
In the present instance, claim 13 recites the broad recitation that the fermented substrate includes mycelium of the D. flagrans, and/or spores of the D. flagrans, and the claim also recites that the fermented substrate includes chlamydospores which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.
In the present instance, claim 16 recites the broad recitation that the composition comprises D. flagrans in the range of 1 x 102 to 1 x 1010 viable spores per gram of the composition, and the claim also recites the range of 1 x 103 to 1 x 108 viable spores per 
In the present instance, claim 22 recites the broad recitation that the composition comprises elemental copper in the range of 0.05 to 0.15 g per Kg bodyweight of the grazing animal per day, and the claim also recites elemental copper at about 0.085 g per Kg bodyweight of the grazing animal per day which is the narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8-10, 13, 15-16, 18, 20-22 and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ a specific strain of a Duddingtonia flagrans species.  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.
It appears that a deposit was made in this application as filed as noted at [0001], [0018] and [0072] of the specification and as documented on the Budapest Treaty Depository statements received 1/31/2019 (Doc Code: LET.) from the International Bureau wherein the declarant, depository name and address, accession number, date of deposit and taxonomic description are identified in both the specification and viability statement.  Additionally, a statement from the executive manager of the depository which states that the depositors have consented to the deposited material being made available to the public has been received (2 page LET. doc received 1/31/2019).
However, it is not clear if the deposit meets all of the criteria set forth in 37 CFR 1.801-1.809.  Applicant or applicant's representative may provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph, in the following manner.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL



1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the instant patent application or any patent issuing thereon.

               Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.



Specifically, the statement from the executive director of the depository does not constitute a statement on record from Applicants that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent or a statement that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto.
A declaration averring the above by Applicants or Applicants’ representative would provide assurance of compliance with the requirements of 35 U.S.C § 112, first paragraph and overcome the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9-10, 15 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knox et al., 2013 (NPL cite CE, IDS, 3/7/2019) in light of Freeth, 8/3/2016 (NPL cite CC, IDS, 3/7/2019).
Knox teaches a composition, Bioworma for control of nematode parasites in livestock (Title), which comprises (a) a biologically pure isolate of the micro-organism Duddingtonia flagrans (D. flagrans) (“a native Australian isolate of D. flagrans”, p. 1, ¶1) and (b) one or more of an excipient, carrier, and/or feed ingredient (“when delivered within a feed supplement (BioWorma®) to horses, goats and sheep.”, p. 1, ¶1) wherein the biologically pure isolate of the micro-organism Duddingtonia flagrans (D. flagrans) in Knox’s compositions have all of the identifying characteristics of the strain deposited under Accession No. Vl6/019156 at National Measurement Institute, 1/153 Bertie Street, Port Melbourne, Victoria 3207, Australia referred to herein as "IAH 1297" because the biologically pure isolate of the micro-organism Duddingtonia flagrans in Knox is D. flagrans strain IAH 1297, as evidenced by EPA Application Summary for Application No. 106348, anticipating claim 1.
Freeth (EPA Decision by Dr. Allan Freeth on 8/2/2016 see p. 9) discloses that the biologically pure isolate of the micro-organism Duddingtonia flagrans (BioWorma®) in Knox’s compositions is in fact the strain IAH 1297 (p. 1, row 4 of summary table).
Knox teaches that the composition is formulated for oral delivery to a grazing animal in the form of a feed supplement (“provided effective control of nematode larvae 
The limitations in claims 9 and 10 directed to processes of producing the D. flagrans strain are considered to be product-by-process limitations and as noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  There is no indication in the instant specification that the method of fermentation to which claims 9 and 10 are drawn provides any physical, structural or functional difference to the D. flagrans strain disclosed by Knox.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps would not be expected to impart distinctive structural characteristics to the D. flagrans strain IAH 1297 (final product) over the composition disclosed by Knox.  Thus, claims 9-10 are anticipated by Knox.

Claims 1-2, 8-10, 15 and 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fleming et al., US 2017/0290867 (US Patent document cite AA, IDS, 1/31/2019; herein “Fleming”).
D. flagrans (Abst.; [0002]) wherein the compositions comprise an effective amount of D. flagrans strain CG 768, Troll A (deposit CBS 101616), 03/99, or CI3 [0027] in combination with an excipient, carrier, and/or feed ingredient ([0014], [0017-21], [0030-1], [0037-9], [0060]) wherein the composition is formulated for oral delivery to a grazing animal wherein the composition is in the form of a feed ([0014], [0017-21], [0030-1], [0037-9], [0060]) anticipating claims 1, 15 and 26.
The D. flagrans strains taught by Fleming (CG 768, Troll A (deposit CBS 101616), 03/99, or CI3) would appear to be the claimed D. flagrans strain deposited under Accession No. V16/019156 at National Measurement Institute, 1/153 Bertie Street, Port Melbourne, Victoria 3207, Australia and referred to in the instant disclosure as "IAH 1297" because they are D. flagrans strains which control the spread of a parasitic nematode in a grazing animal.  It must be recognized that the claims are drawn to compositions comprising a D. flagrans strain (a biologically pure isolate of the microorganism Duddingtonia flagrans) having all of the identifying characteristics of the strain deposited under Accession No. V16/019156 and referred to in the instant disclosure as IAH 1297 not to the deposit itself or the label.
The characteristics of the claimed D. flagrans strain are A) the ability to control the spread of a parasitic nematode in grazing animals (see instant claim 46 and [0014], [0022-5], [0039-40], [0045], [0050], [0063], [0123] of the original disclosure) and B) the characteristics listed in [0027] of the original disclosure:

Characteristic 2: Efficacy after large-scale production and performance on-farm and/or animals held in an enclosure and/or zoo setting in accordance with the label claims.
Characteristic 3: Safety for recipient animals and their human handlers.
Characteristic 4: Stability and shelf life. Preferably, the biological control product has a shelf life of at least 12 months, or at least 18 months or longer at room temperature (up to 30°C).
Characteristic 5: Suitable physical form. The physical form of the product should be suited to its intended end use i.e. free flowing and easy to blend with animal feed.
Characteristic 6: Palatability - Since the products are intended for routine oral administration in-feed, a taste and texture which is acceptable to the recipient animals.
Characteristic 7: Packaging/ pack sizes - it is desirable to have robust packaging, easy to handle on farm and pack sizes appropriate for the end-use.
Characteristic 8: Purity - the microbial agents should be produced in a form sufficiently pure for safe administration to animals.
Characteristic 9: Suitability for use in either individual feeding or group feeding situations. Sometimes, grazing animals will be fed on an individual basis. More generally, grazing animals are fed in a group feeding situation such as a shared trough. This can lead to situations where feed intake of timid animals is inhibited and more aggressive animals can consume more than their share.

Hence, the D. flagrans strains taught by Fleming (CG 768, Troll A (deposit CBS 101616), 03/99, or CI3) would appear to be the claimed D. flagrans IAH 1297 strain deposited as V16/019156 because they are D. flagrans strains which control the spread of a parasitic nematode in a grazing animal and appear to have the characteristics delimited in the instant disclosure which are inherent characteristics of the D. flagrans IAH 1297 strain, namely, the strains in Fleming can be produced and applied at an effective concentration and are not toxic.
If the D. flagrans strains taught by Fleming are the claimed D. flagrans strain deposited under Accession No. Vl6/019156 and referred to in the instant disclosure as IAH 1297 then Fleming anticipates the claims regardless of whether Fleming calls the strains IAH 1297 or recognizes that they are deposited as V16/019156; thus, claims 1, 15 and 26 are anticipated by Fleming.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Fleming teaches that the composition can further comprise at least one material useful for reducing the parasitic nematode (worm burden) in a grazing animal wherein the at least one material is diatomaceous earth [0048] anticipating claims 2 and 25.
The limitations in claims 9 and 10 directed to processes of producing the D. flagrans strain are considered to be product-by-process limitations and as noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  There is no indication in the instant specification that the method of fermentation to which claims 9 and 10 are drawn provides any physical, structural or functional difference to the D. flagrans strains disclosed by Fleming.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps would not be expected to impart distinctive structural characteristics to the D. flagrans strain IAH 1297 (final product) over the compositions disclosed by Fleming.  Thus, claims 9-10 are anticipated by Fleming.
Fleming teaches that the D. flagrans strain in their composition is in the form of spores [0034] anticipating claim 8.
Fleming teaches that the claimed composition comprising the D. flagrans strain in the form of a feed can be in the form of pellets ([0030], [0037]) anticipating claim 27.

Claims 1, 5, 8-10, 13, 15-16, 20 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buzatti et al., 2015 (NPL cite CC, IDS, 1/31/2019; herein “Buzatti”) in light of “Horse - Wikipedia” which is a pdf of the entry “Horse” from Wikipedia (cite U, attached PTO-892).

The D. flagrans strain taught by Buzatti (CG 768) would appear to be the claimed D. flagrans strain deposited under Accession No. V16/019156 at National Measurement Institute, 1/153 Bertie Street, Port Melbourne, Victoria 3207, Australia and referred to in the instant disclosure as "IAH 1297" because it is a D. flagrans strain which controls the spread of a parasitic nematode in a grazing animal.  It must be recognized that the claims are drawn to compositions comprising a D. flagrans strain (a biologically pure isolate of the microorganism Duddingtonia flagrans) having all of the identifying characteristics of the strain deposited under Accession No. V16/019156 and referred to in the instant disclosure as IAH 1297 not to the deposit itself or the label.
The characteristics of the claimed D. flagrans strain are A) the ability to control the spread of a parasitic nematode in grazing animals (see instant claim 46 and [0014], [0022-5], [0039-40], [0045], [0050], [0063], [0123] of the original disclosure) and B) the characteristics listed in [0027] of the original disclosure:
Characteristic 1: Able to be produced in sufficiently large quantities to allow deployment into commercial grazing systems
Characteristic 2: Efficacy after large-scale production and performance on-farm and/or animals held in an enclosure and/or zoo setting in accordance with the label claims.

Characteristic 4: Stability and shelf life. Preferably, the biological control product has a shelf life of at least 12 months, or at least 18 months or longer at room temperature (up to 30°C).
Characteristic 5: Suitable physical form. The physical form of the product should be suited to its intended end use i.e. free flowing and easy to blend with animal feed.
Characteristic 6: Palatability - Since the products are intended for routine oral administration in-feed, a taste and texture which is acceptable to the recipient animals.
Characteristic 7: Packaging/ pack sizes - it is desirable to have robust packaging, easy to handle on farm and pack sizes appropriate for the end-use.
Characteristic 8: Purity - the microbial agents should be produced in a form sufficiently pure for safe administration to animals.
Characteristic 9: Suitability for use in either individual feeding or group feeding situations. Sometimes, grazing animals will be fed on an individual basis. More generally, grazing animals are fed in a group feeding situation such as a shared trough. This can lead to situations where feed intake of timid animals is inhibited and more aggressive animals can consume more than their share.
The D. flagrans strain taught by Buzatti has the ability to control the spread of a parasitic nematode in grazing animal (p. 2, “In vivo experiment”; Fig. 1), appear to be able to be produced to any amount (p. 2, “Fungal isolate”; i.e. characteristic 1), can be applied in an efficacious amount (p. 2, “In vivo experiment”; Fig. 1; i.e. characteristic 2) and would appear to be safe for administration to grazing animals (p. 2, “In vivo experiment”, Fig. 1; i.e. characteristic 3).  Characteristics 4-9 drawn to packaging, 
Hence, the D. flagrans strain taught by Buzatti (CG 768) would appear to be the claimed D. flagrans IAH 1297 strain deposited as V16/019156 because it is a D. flagrans strain which controls the spread of a parasitic nematode in a grazing animal and appears to have the characteristics delimited in the instant disclosure which are inherent characteristics of the D. flagrans IAH 1297 strain, namely, the strain in Buzatti can be produced and applied at an effective concentration and is not shown to be toxic.
If the D. flagrans strain taught by Buzatti is the claimed D. flagrans strain deposited under Accession No. Vl6/019156 and referred to in the instant disclosure as IAH 1297 then Buzatti anticipates the claims regardless of whether Buzatti calls the strain IAH 1297 or recognizes that it is deposited as V16/019156; thus, claims 1, 15 and 26-27 are anticipated by Buzatti.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness or lack of anticipation by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding of anticipation is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding of anticipation is made, the burden shifts to applicant to demonstrate an unobvious difference between the also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Buzatti teaches that the D. flagrans strain in their composition (CG 768) is in the form of chlamydospores (p. 2, “Fungal isolate”) anticipating claim 8.
Buzatti teaches that the D. flagrans spore composition is produced by a solid substrate fermentation method, wherein the solid substrate is a moistened grain wherein the grain is corn (p. 2, “Fungal isolate”) anticipating claim 9.
Buzatti teaches that the fermented substrate is dried to produce the composition, wherein the fermented substrate includes D. flagrans chlamydospores (p. 2, “Fungal isolate”) anticipating claim 13.
The limitations in claims 9 and 10 directed to processes of producing the D. flagrans strain are considered to be product-by-process limitations and as noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Buzatti teaches the process of producing the D. flagrans composition by a solid substrate fermentation method, wherein the solid substrate is a moistened grain wherein the grain is corn anticipating claim 9 as described above.  There is no indication in the instant specification that the method of fermentation to which claim 10 is drawn provides any physical, structural or functional difference to the D. flagrans strain disclosed by Buzatti.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps would not be expected to impart distinctive structural characteristics to the D. flagrans strain IAH 1297 (final product) over the composition disclosed by Buzatti.  Thus, claim 10 is anticipated by Buzatti.
Buzatti teaches that the compositions for oral administration to the grazing animals comprise 1.5 x 105 to 6 x 105 chlamydospores of D. flagrans strain CG 768 per kg bodyweight of the adult mixed-breed horses in 300 g of oats (p. 2, “In vivo experiment”) giving at least 5 x 102 spores/gcomposition per kgbody weight of the horse.  Horses weigh between 380 and 1000 kg (“Horse” Wikipedia entry, p. 4, ¶1); hence, the compositions taught by Buzatti comprise between 1.9 x 105 spores/gcomposition (for 380 kg horse) and 5 x 105 spores/gcomposition (for 1000 kg horse) anticipating claims 5 and 16.
D. flagrans spores per Kg bodyweight of the grazing animal per day (p. 2, “In vivo experiment”) anticipating claim 20.

Claims 1, 5, 8-10, 13, 15-16, 20 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waller et al., 2001 (NPL cite CB1, IDS, 1/31/2019; herein “Waller”).
Waller teaches compositions for reducing the parasitic nematode burden of grazing animals (Abst.) wherein the compositions comprise (a) D. flagrans strain Walcha and (b) barley, a feed ingredient (p. 323, ¶2) wherein the composition is formulated for oral delivery to a grazing animal in the form of a feed in the form of a lick block (p. 323-4, “Block trials”) anticipating claims 1, 15 and 26-27.
The D. flagrans strain taught by Waller (Walcha strain, p. 323, ¶2) would appear to be the claimed D. flagrans strain deposited under Accession No. V16/019156 at National Measurement Institute, 1/153 Bertie Street, Port Melbourne, Victoria 3207, Australia and referred to in the instant disclosure as "IAH 1297" because it is a D. flagrans strain which controls the spread of a parasitic nematode in a grazing animal.  It must be recognized that the claims are drawn to compositions comprising a D. flagrans strain (a biologically pure isolate of the microorganism Duddingtonia flagrans) having all of the identifying characteristics of the strain deposited under Accession No. V16/019156 and referred to in the instant disclosure as IAH 1297 not to the deposit itself or the label.

Characteristic 1: Able to be produced in sufficiently large quantities to allow deployment into commercial grazing systems
Characteristic 2: Efficacy after large-scale production and performance on-farm and/or animals held in an enclosure and/or zoo setting in accordance with the label claims.
Characteristic 3: Safety for recipient animals and their human handlers.
Characteristic 4: Stability and shelf life. Preferably, the biological control product has a shelf life of at least 12 months, or at least 18 months or longer at room temperature (up to 30°C).
Characteristic 5: Suitable physical form. The physical form of the product should be suited to its intended end use i.e. free flowing and easy to blend with animal feed.
Characteristic 6: Palatability - Since the products are intended for routine oral administration in-feed, a taste and texture which is acceptable to the recipient animals.
Characteristic 7: Packaging/ pack sizes - it is desirable to have robust packaging, easy to handle on farm and pack sizes appropriate for the end-use.
Characteristic 8: Purity - the microbial agents should be produced in a form sufficiently pure for safe administration to animals.
Characteristic 9: Suitability for use in either individual feeding or group feeding situations. Sometimes, grazing animals will be fed on an individual basis. More 
The D. flagrans strain taught by Waller (Walcha strain) has the ability to control the spread of a parasitic nematode in grazing animal (pp. 324-8, Figs. 1-4), appear to be able to be produced to any amount (p. 323, ¶2-3; i.e. characteristic 1), can be applied in an efficacious amount (pp. 324-8, Figs. 1-4; i.e. characteristic 2) and would appear to be safe for administration to grazing animals (pp. 324-8, Figs. 1-4; i.e. characteristic 3).  Characteristics 4-9 drawn to packaging, physical form, palatability, stability and shelf life, suitability for individuals or groups and purity do NOT appear to be inherent characteristics of the D. flagrans strain IAH 1297 microorganism but are instead qualities of the composition unrelated to the strain of the D. flagrans microbe.
Hence, the D. flagrans strain taught by Waller (Walcha) would appear to be the claimed D. flagrans IAH 1297 strain deposited as V16/019156 because it is a D. flagrans strain which controls the spread of a parasitic nematode in a grazing animal and appears to have the characteristics delimited in the instant disclosure which are inherent characteristics of the D. flagrans IAH 1297 strain, namely, the strain in Waller can be produced and applied at an effective concentration and is not shown to be toxic.
If the D. flagrans strain taught by Waller is the claimed D. flagrans strain deposited under Accession No. Vl6/019156 and referred to in the instant disclosure as IAH 1297 then Waller anticipates the claims regardless of whether Waller calls the strain IAH 1297 or recognizes that it is deposited as V16/019156; thus, claims 1, 15 and 26-27 are anticipated by Waller.

The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' cells differ and, if so, to what extent, from that discussed in the references. Therefore, with the showing of the references, the burden of establishing non-obviousness or lack of anticipation by objective evidence is shifted to Applicants. Note specifically that on the current record the only way of overcoming such a clear holding of anticipation is factual proof that the rejection is in error. See MPEP § 2112, disclosing that once a proper holding of anticipation is made, the burden shifts to applicant to demonstrate an unobvious difference between the claims and the prior art. See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 
Waller teaches that the D. flagrans strain in their composition (Walcha) is in the form of chlamydospores (p. 323, ¶2) anticipating claim 8.
Waller teaches that the D. flagrans spore composition is produced by a solid substrate fermentation method, wherein the solid substrate is a moistened grain wherein the grain is barley (p. 323, ¶2) anticipating claims 9-10.
Waller teaches that the fermented substrate is dried to produce the composition, wherein the fermented substrate includes D. flagrans chlamydospores (p. 323, ¶3) anticipating claim 13.
Waller teaches that the compositions for oral administration to the grazing animals comprise 8 x 105 chlamydospores/gcomposition to 9 x 105 chlamydospores/gcomposition (4 x 106 chlamydospores in 5 g of composition, 9 x 106 chlamydospores in 10 g of composition and 13 x 106 chlamydospores in 15 g of composition, p. 323, ¶2) anticipating claims 5 and 16.
Waller teaches that the claimed composition comprising the D. flagrans strain can be in a unit dosage form (i.e. in a form for daily administration) that provides the amount of viable D. flagrans spores per Kg bodyweight of the grazing animal per day (p. 323, ¶2) anticipating claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5, 8-10, 13, 15-16, 18, 20-22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Knox in view of Burke et al., 2005 (NPL cite CB, IDS, 1/31/2019) and Waller in light of Freeth.
The discussion of Knox and Freeth in regard to claims 1, 9-10, 15 and 26 set forth in the rejection on pp. 6-8 above is incorporated herein.
Knox teaches a composition comprising Bioworma for control of nematode parasites in livestock (Title), which comprises (a) a biologically pure isolate of the micro-organism Duddingtonia flagrans (D. flagrans) (“a native Australian isolate of D. flagrans”, p. 1, ¶1) and (b) one or more of an excipient, carrier, and/or feed ingredient (“when delivered within a feed supplement (BioWorma®) to horses, goats and sheep.”, p. 1, ¶1) wherein the biologically pure isolate of the micro-organism Duddingtonia flagrans (D. flagrans) in Knox’s compositions have all of the identifying characteristics of the strain deposited under Accession No. Vl6/019156 at National Measurement Institute, 1/153 Bertie Street, Port Melbourne, Victoria 3207, Australia referred to herein as "IAH 1297" because the biologically pure isolate of the micro-organism Duddingtonia flagrans in Knox is D. flagrans strain IAH 1297, as evidenced by EPA Application Summary for Application No. 106348, but Knox does not teach that the composition further comprises at least one material useful for reducing the parasitic nematode (worm burden) to a grazing animal.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the composition for reducing the parasitic nematode burden in grazing animals wherein the composition comprises the 
Burke teaches that treating grazing animals with oral administration of D. flagrans and copper oxide wire particles (COWP) was more effective at reducing parasitic nematode burden than either treatment alone (Abst.); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to add COWP to Knox’s compositions to more effectively treat parasitic nematode burden in grazing animals because Burke demonstrates that treatment with Duddingtonia flagrans and COWP was more effective at reducing parasitic nematode burden than either treatment alone; therefore, claims 2, 21, 25 are prima facie obvious.
Burke teaches that 4 g of COWP was administered to the lambs (Abst.) wherein the lambs weighed about 26.7 kg on day 0 and 27.5 kg on day 35 (p. 144, ¶4) which is an administration of about 0.12 g elemental copper per kg body weight of the lamb (COWP is CuO with 80% copper by weight (Cu atomic weight = 63.546, CuO m.w. = 79.55, 63.546/79.55 = 0.8); approximate lamb body weight = (26.7 + 27.5)/2 kg = 27.1 kg; 4g CuO x 0.8 = 3.2 g Cu per 27.1 kg = 0.12 g Cu / kg body weight); hence, the composition made obvious by Knox in view of Burke would comprise 0.12 g Cu/kg body weight per administration; therefore, claim 22 is prima facie obvious.
Burke teaches that the amount of D. flagrans given to the lambs was 5 x 105 spores/kgbody weight (p. 1423, “Materials and methods”, ¶2; i.e. the composition is in the form of spores), wherein the lambs weighed about 26.7 kg on day 0 and 27.5 kg on day 35 (p. 144, ¶4; i.e. an average weight of about 27.1 kg) wherein the composition comprised 500 g of corn/soybean meal (p. 144, ¶4; i.e. wherein the composition is a 4 spores/gcomposition (5 x 105 spores of D. flagrans/kgbody weight x 27.1 kgbody weight per 300g feed = 3 x 104 spores of D. flagrans/gcomposition).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the composition made obvious by Knox in view of Burke comprising 3 x 104 viable spores/g of the composition based on the teachings of Burke; therefore, claims 5, 8, 16, 18 and 27 are prima facie obvious.
Burke teaches that the composition is formulated for administration to a grazing animal and wherein the composition is in unit dosage form that provides the amount of viable D. flagrans spores per Kg bodyweight of the grazing animal per day (p. 1423, “Materials and methods”, ¶2); hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the composition made obvious by Knox in view of Burke to be in unit dosage form that provides the amount of viable D. flagrans spores per Kg bodyweight of the grazing animal per day; therefore, claim 20 is prima facie obvious.
Knox doesn’t teach that the composition comprises the fermented substrate used to produce the D. flagrans spores; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the composition wherein the composition comprises the fermented substrate used to produce the D. flagrans spores with a reasonable expectation of success because Waller teaches that their D. flagrans spore composition, which is also used to control parasitic nematodes in grazing animals, is produced by a solid substrate fermentation method, wherein the solid substrate is a moistened grain wherein the grain is barley and that the fermented D. flagrans chlamydospores (p. 323, ¶3); therefore, claims 9-10 and 13 are prima facie obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904.  The examiner can normally be reached on M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651